Exhibit 10.4 AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT THIS AMENDMENT TO AMENDED AND RESTATED SECURITY AND PLEDGE AGREEMENT (this  Amendment ) is effective as of February27, 2013, by and among OMEGA PROTEIN CORPORATION , a Nevada corporation (the  Parent ), and OMEGA PROTEIN, INC. , a Virginia corporation (collectively with the Parent, the  Borrowers ), together with the other parties identified as Obligors on the signature page hereto and such other parties that may become Obligors hereunder after the date hereof (together with the Borrowers, individually an  Obligor , and collectively the  Obligors ) and WELLS FARGO BANK, NATIONAL ASSOCIATION , a national banking association, in its capacity as administrative agent (the  Administrative Agent ) for the Secured Parties (as defined below). R E C I T A L S : A.
